Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
As to claim 1 limitation “when the phase angle differences are within the minimum capping region and the maximum capping region” should be replaced by “as a result of the phase angle differences are within the minimum capping region and the maximum capping region.” That is, the word “when” on line 32 of claim 1 should be removed from claim 1. This is because the word “when” creates a conditional limitation in which it is not clear if an active, positive step will occur. If the target is not a known-still object, then it appears the axial deviation mechanics do not occur. Therefore, the lack of clarity stemming from the conditional limitation caused by the word “when” may be removed by removing the word “when” on line 32 of claim 1.  
Likewise, the word “when” in line 32 of claim 11 should be removed. Specifically, the claim 11 limitation “when the phase angle differences are within the minimum capping region and the maximum capping region” should be replaced by “as a result of the phase angle differences are within the minimum capping region and the maximum capping region.” That is, the word “when” on line 32 of claim 11 should be removed from claim 11. This is because the word “when” creates a conditional limitation in which it is not clear if an active, positive step will occur. If the target is not a known-still object, then it appears the axial deviation mechanics do not occur. Therefore, the lack of clarity stemming from the conditional limitation caused by the word “when” may be removed by removing the word “when” on line 32 of claim 11.  
. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646